Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-14-00169-CV

                                   SHILOH ENTERPRISES, INC.,
                                           Appellant

                                            v.
                                         FREP New
                                 FREP NEW BRAUNFELS, L.L.C.,
                                          Appellee

                      From the 57th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2008-CI-10605
                            Honorable Antonia Arteaga, Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: October 8, 2014

VACATED AND REMANDED

           The parties have filed an agreed motion stating they have reached a settlement in this case.

In the motion, the parties ask us to dismiss this appeal, set aside the trial court’s judgment without

regard to the merits, remand the case to the trial court for rendition of judgment in accordance with

their agreement, and tax costs of appeal against the party who incurred them.

           Under the Texas Rules of Appellate Procedure, we may set aside the trial court’s judgment

without regard to the merits and remand the case to the trial court for rendition of judgment in

accordance with an agreement of the parties. TEX. R. APP. P. 42.1(a)(2)(B). However, we are not
                                                                                       04-14-00169-CV


permitted to dismiss an appeal and remand for further proceedings. In the Interest of C.D.O., 225
S.W.3d 610, 610 n.1 (Tex. App.—El Paso 2006, no pet.). Therefore, the parties’ agreed motion is

granted as follows. The trial court’s judgment is set aside and the case is remanded to the trial court

for rendition of judgment in accordance with the parties’ agreement. See TEX. R. APP. P.

42.1(a)(2)(B). Costs of appeal are taxed against the party who incurred them. See TEX. R. APP. P.

42.1(d). All other relief requested in the motion is denied.

                                                   PER CURIAM




                                                 -2-